Exhibit 10.5

 

 

Grant No.:

 

ROYAL GOLD, INC.

2004 OMNIBUS LONG-TERM INCENTIVE PLAN

 

PERFORMANCE SHARE AGREEMENT

 

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants
performance shares relating to shares of its common stock, $.01 par value (the
“Stock”), to the individual named below as the Holder, subject to the vesting
conditions set forth in the attachment.  Additional terms and conditions of the
grant are set forth in this cover sheet, in the attachment and in the Royal
Gold, Inc. 2004 Omnibus Long-Term Incentive Plan (the “Plan”).

 

Grant Date:

 

Name of Holder:

 

Holder’s Social Security Number:

 

Number of Performance Shares Covered by Grant:

 

This Performance Share grant is subject to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is available for
your review upon request to the Corporate Secretary.  You should carefully
review the Plan, and the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.

 

Grantee:

 

 

(Signature)

 

 

Company:

 

 

(Signature)

 

 

Title:

President and Chief Executive Officer

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

Performance Shares

 

 

Transferability

 

This grant is an award of performance shares in the number of shares set forth
on the cover sheet, subject to the vesting conditions described below (the
“Performance Shares”). Your Performance Shares may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Performance Shares be made subject to execution, attachment or similar process.

 

 

 

Vesting

 

The Performance Shares shall vest as follows: One Hundred percent (100%) of the
Performance Shares granted hereunder shall vest upon achievement of an increase
in adjusted free cash flow per share (“AFCPS”) to $          per basic weighted
average share outstanding (“WASO”). For the period ended June 30,            the
trailing twelve month AFCPS was $          per WASO. This increase to
$          per WASO represents a ten percent compounded annual growth rate
(“CAGR”) over the contractual term of the Performance Shares granted hereunder.
Vesting may occur upon achievement of twenty five percent increments of the
target increase in AFCPS, or upon achievement of trailing twelve month AFCPS of
$          per WASO for twenty five percent (25%) vesting, $          per WASO
for fifty percent (50%) vesting and $          per WASO for seventy five percent
(75%) vesting.

 

 

 

 

 

AFCPS is defined as operating income plus production taxes, exploration
expenses, depreciation, depletion and amortization, non-cash charges, and any
impairment of mining assets, less non-controlling interests in operating income
of consolidated subsidiaries, and calculated quarterly on a trailing twelve
month basis.

 

 

 

 

 

WASO is defined as the weighted average number of shares outstanding over the
previous twelve month period, which is reported each fiscal quarter as Basic
Weighted Average Shares Outstanding in our Consolidated Statements of Operations
and Comprehensive Income.

 

 

 

 

 

No additional Performance Shares will vest after your Service has terminated for
any reason.

 

2

--------------------------------------------------------------------------------


 

 

 

All Performance Shares that have not vested by the fifth anniversary of the
Grant Date will be forfeited.

 

 

 

 

 

The Compensation, Nominating and Governance Committee has the authority to
certify whether the vesting thresholds set forth above have been achieved within
the meaning of Treasury Regulations, Section 1.162-27(e)(5). Any such
determinations shall be made in the sole discretion of the Compensation,
Nominating and Governance Committee. The resulting aggregate number of vested
Performance Shares will be rounded down to the nearest whole number of
Performance Shares. You may not vest in more than the number of Performance
Shares covered by this grant.

 

 

 

Termination without
Cause, Good Reason
or Non-Renewal of
Employment Agreement;
Change of Control

 

Notwithstanding the foregoing vesting rules, if (i) the Company terminates your
Service or your Employment Agreement without “Cause” (as defined in your
Employment Agreement) during the term of your Employment Agreement, (ii) you
terminate your Service or your Employment Agreement for “Good Reason” (as
defined in your Employment Agreement) during the term of your Employment
Agreement, or (iii) your Service is terminated upon the Company’s election not
to renew the term for one of the four successive one-year renewal terms pursuant
to Section 2 of your Employment Agreement, and any such termination does not
occur within the period beginning ninety (90) days prior to and ending two
(2) years after the occurrence of a “Change of Control” (as defined in your
Employment Agreement), then, you will be vested as of the date of your
termination in all or a portion of the Performance Shares to which you would be
entitled based on the Company’s performance through the last day of the
Company’s fiscal quarter in which your Service is terminated and determined in
accordance with the Company’s practices as in effect at such time. The resulting
aggregate number of vested shares will be rounded to the nearest whole number,
and you cannot vest in more than the number of shares covered by this grant.

 

3

--------------------------------------------------------------------------------


 

 

 

If (i) the Company terminates your Service or your Employment Agreement without
“Cause” (as defined in your Employment Agreement) during the term of your
Employment Agreement, (ii) you terminate your Service or your Employment
Agreement for “Good Reason” (as defined in your Employment Agreement) during the
term of your Employment Agreement, or (iii) your Service is terminated upon the
Company’s election not to renew the term for one of the four successive one-year
renewal terms pursuant to Section 2 of your Employment Agreement, and any such
termination occurs within the period beginning ninety (90) days prior to and
ending two (2) years after the occurrence of a “Change of Control” (as defined
in your Employment Agreement), then, you will be one hundred percent (100%)
vested in the Performance Shares as of the date of your termination.

 

 

 

 

 

As used herein, the term “Employment Agreement” shall mean that certain
Employment Agreement between you and the Company dated           , as the same
may be amended after the date hereof.

 

 

 

Delivery of Stock
Pursuant to Vested
Performance Shares

 

A certificate for all of the shares of Stock represented by the vested
Performance Shares (which shares of Stock will be rounded down to the nearest
number of whole shares) will be delivered to you on or immediately after you
have vested in such Performance Shares provided that, if vesting occurs during a
period in which you are (i) subject to a lock-up agreement restricting your
ability to sell shares of Stock in the open market, or (ii) restricted from
selling shares of Stock in the open market because you are not then eligible to
sell under the Company’s insider trading plan or similar plan as then in effect
(whether because a trading window is not open or you are otherwise restricted
from trading), vesting in such shares of Stock will be delayed until the earlier
of (A) the first date on which you are no longer prohibited from selling shares
of Stock due to a lock-up agreement or insider trading or similar plan
restriction applicable to you or (B) either the date of your involuntary
termination of your Service by the Company or a Subsidiary, your death or your
Disability (the earlier of the dates in clause (A) and (B) shall be the
“Deferred Vesting Date”), and provided, further, that you have been continuously
in Service to the Company or a Subsidiary from the Grant Date until the Deferred
Vesting Date.

 

4

--------------------------------------------------------------------------------


 

 

 

If the Deferred Vesting Date is determined pursuant to clause (B) above, you are
prohibited from selling shares of Stock due to a lock-up agreement or insider
trading or similar plan restriction applicable to you on the Deferred Vesting
Date and you meet the continuous Service requirements, then, to the extent
legally permitted under the General Corporation Law of the State of Delaware and
other applicable law, you may elect to satisfy any obligations to pay any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to the vesting of or other lapse of restrictions applicable to such an
Award, in whole or in part, (x) by causing the Company or its Affiliate to
withhold shares of Stock otherwise issuable to you or (y) by delivering to the
Company or its Affiliate shares of Stock already owned by you. The shares of
Stock so delivered or withheld shall have an aggregate Fair Market Value equal
to such withholding obligations. In no case shall the shares withheld or
delivered exceed the minimum required Federal, state, and FICA statutory
withholding rates. The Fair Market Value of the shares of Stock used to satisfy
such withholding obligation shall be determined by the Company or its Affiliate
as of the date that the amount of tax to be withheld is to be determined. If you
make an election pursuant to the forgoing sentence, you may satisfy your
withholding obligation only with shares of Stock that are not subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.

 

 

 

Forfeiture of Unvested Performance Shares

 

In the event that your Service terminates for any reason, except as provided
above in the section entitled “Termination without Cause, Good Reason or
Non-Renewal of Employment Agreement; Change of Control,” or in connection with a
Deferred Vesting Date, you will forfeit all of the Performance Shares that have
not yet vested.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Performance Shares or your acquisition of Stock under this grant.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to this grant, the
Company will have the right to: (i) require such payments from you;
(ii) withhold such amounts from other payments due to you from the Company or
any Affiliate; or (iii) cause an immediate forfeiture of shares of Stock subject
to the Performance Shares granted pursuant to this Agreement in an amount equal
to the withholding or other taxes due.

 

5

--------------------------------------------------------------------------------


 

Retention Rights

 

Neither the Performance Shares nor this Agreement give you the right to be
retained by the Company (or any parent, Subsidiaries or Affiliates) in any
capacity. The Company (and any parent, Subsidiaries or Affiliates) reserve the
right to terminate your Service at any time and for any reason.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for shares of Stock relating to the vested Performance
Shares has been issued (or an appropriate book entry has been made). No
adjustments are made for dividends or other rights if the applicable record date
occurs before your stock certificate is issued (or an appropriate book entry has
been made), except as described in the Plan.

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to: (i) a forfeiture of any outstanding unvested Performance Shares, and
(ii) with respect to the period commencing twelve (12) months prior to your
termination of Service with the Company (A) a forfeiture of any proceeds
received upon a sale of shares acquired by you upon vesting of Performance
Shares or (B) a forfeiture of any shares of Stock acquired by you upon vesting
of the Performance Shares. Unless otherwise specified in an employment or other
agreement between the Company and you, you take actions in competition with the
Company if you directly or indirectly, own, manage, operate, join or control, or
participate in the ownership, management, operation or control of, or are a
proprietor, director, officer, stockholder, member, partner or an employee or
agent of, or a consultant to any business, firm, corporation, partnership or
other entity that is in the business of creating, financing, acquiring,
investing in and managing precious metal royalties, precious metal streams and
similar interests. Under the prior sentence, ownership of less than 1% of the
securities of a public company shall not be treated as an action in competition
with the Company.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of Performance Shares covered by this grant shall be adjusted
(and rounded down to the nearest whole number) if required pursuant to the Plan.
Performance Shares shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

6

--------------------------------------------------------------------------------


 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law, rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

Consent to Electronic

 

 

Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Secretary at (303) 573-1660 to request paper copies
of these documents.

 

 

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Performance Shares. Any prior agreements, commitments
or negotiations concerning the Performance Shares are superseded.

 

 

 

Stock Ownership

 

 

Requirements

 

You are required to continue to hold an aggregate of fifty percent (50%) of the
shares of Stock acquired by you pursuant to this Performance Share grant
together with all other shares of Stock acquired by you pursuant to any other
performance share grant made under the Plan (such 50% to be determined after
reducing the shares of Stock covered by this grant and all other performance
share grants made to you under the Plan by the number shares of Stock equal in
value to the amount required to be withheld to pay taxes in connection with this
grant and such other performance share grants) until the number of shares of
Stock owned by you equals or exceeds                     . If the number of
shares of Stock owned by you exceeds         , you may dispose of the shares of
Stock acquired pursuant to this Performance Share grant as long as you continue
to own at least            shares of Stock after the disposition.

 

By signing the cover sheet of this Agreement, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.

 

7

--------------------------------------------------------------------------------